 1

 2                               UNITED STATES DISTRICT COURT
 3                                   DISTRICT OF NEVADA
 4

 5    JULIUS BRADFORD,                               Case No. 2:13-cv-01784-RFB-GWF
 6                 Petitioner,
                                                     ORDER GRANTING
 7          v.                                       MOTION FOR EXTENSION OF TIME
 8
      WILLIAM GITTERE, et al.,
 9
                  Respondents.
10

11

12         In this habeas corpus action, after two 60-day extensions of time and a 90-day
13   extension of time, the respondents were due to file their answer by February 7, 2019.
14   See Order entered July 5, 2018 (ECF No. 90); Order entered September 11, 2018 (ECF
15   No. 92); Order entered November 14, 2018 (ECF No. 94).
16         On February 5, 2019, the respondents filed a motion for extension of time
17   (ECF No. 96), requesting yet another 46 days to file their answer. Respondents’ counsel
18   states that the extension of time is necessary because of her obligations in other cases,
19   because of time away from her office, and because she was only recently assigned to
20   handle this case. Motion for Extension of Time (ECF No. 96), pp. 2-3. Respondents’
21   counsel states that the petitioner does not oppose the motion for extension of time.
22         The Court finds that Respondents’ request for a further 46-day extension of time
23   is made in good faith and not solely for the purpose of delay, and there is good cause
24   for the requested extension of time.
25         IT IS THEREFORE ORDERED that Respondents’ Motion for Extension of Time
26   (ECF No. 96) is GRANTED. Respondents will have until March 25, 2019, to file their
27   answer. Further extensions of time will not be granted absent extraordinary
28   circumstances.
                                                 1
 1             IT IS FURTHER ORDERED that, in all other respects, the schedule for further

 2   proceedings set forth in the order entered January 13, 2017 (ECF No. 66) will remain in

 3   effect.

 4

 5             DATED this 5th day of February, 2019.

 6

 7
                                               RICHARD F. BOULWARE, II
 8                                             UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  2
